1

2

3                              UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5     JOSHUA SMITH,                                   Case No. 3:19-cv-00264-MMD-WGC
6                                       Petitioner,                  ORDER
             v.
7
      PERRY RUSSELL, et al.,
8
                                   Respondents.
9

10          This habeas matter is before the Court on pro se Petitioner Joshua Smith’s failure
11   to file an amended petition in compliance with the May 29 and August 29, 2019 Orders
12   (ECF Nos. 3, 4).
13          On May 15, 2019, Petitioner mailed an Application to Proceed In Forma Pauperis
14   (“IFP”) (ECF No. 1) and a Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.
15   § 2254 (ECF No. 1-2). The Court granted his IFP application and screened the Petition,
16   finding that the Petition failed to state a cognizable habeas claim in ground 1 and asserted
17   an unexhausted ground for relief in ground 2. (ECF No. 3.) The Court gave Petitioner 30
18   days to file an amended petition (id.), which expired June 28, 2019. Although the order
19   warned Petitioner that a failure to file an amended petition would result in dismissal
20   without prejudice (id.), he did not comply.
21          In August 2019, the Court issued a second order giving Petitioner one additional
22   opportunity to file an amended petition within 20 days (ECF No. 4), which expired
23   September 18, 2019. The second order further warned him that a failure to timely comply
24   would result in the dismissal of the petition without prejudice and without further advance
25   notice. (Id.) He did not comply.
26   ///
27   ///
28   ///
1           To date, Petitioner has not filed an amended petition, requested an extension of

2    time, or taken any other action to advance this case. Petitioner was twice warned that a

3    failure to file an amended petition in compliance with the Court’s orders would result in

4    dismissal without prejudice.

5           It is therefore ordered that this action is dismissed without prejudice based on

6    Petitioner Joshua Smith’s failure to comply with the Court’s orders (ECF Nos. 3, 4) twice

7    instructing him to amend his petition.

8           It is further ordered that a certificate of appealability is denied as jurists of reason

9    would not find the Court’s dismissal to be debatable or wrong.

10          It is further ordered that pursuant to Rule 4 of the Rules Governing Section 2254

11   Cases, the Clerk of Court will add Nevada Attorney General Aaron D. Ford as counsel for

12   Respondents and informally serve the Nevada Attorney General by directing a notice of

13   electronic filing of this order to his office. No response is required from Respondents other

14   than to respond to any orders of a reviewing court.

15          It is further ordered that the Clerk of Court mail Petitioner two copies of the inmate

16   IFP application and the form for 28 U.S.C. § 2254 petitions.

17          It is further ordered that the Clerk of Court enter final judgment accordingly,

18   dismissing this action without prejudice, and close this case.

19          DATED THIS 16th day of October 2019.

20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28


                                                   2
